DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s arguments, see page 7, filed on March 08, 2022, with respect to the requirement for restriction/election filed on December 09, 2021 have been fully considered and are persuasive.  The requirement for restriction/election has been withdrawn in whole.


Response to Amendment
This action is in response to the amendment filed on March 08, 2022.  Claims 16-19 are amended.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (U.S. Publication No.: 2019/0149741), and further in view of Tanaka et al. (DE 10 2012 211 222).
Regarding claim 1:
	Sugitani discloses an apparatus (FIG. 4) comprising: a detection unit configured to acquire a focus detection result (S601, [0089, 0074]); an estimation unit configured to estimate information corresponding to an image plane position of an object based on a sequential identification method using the focus detection result (S604, [0091, 0076]); a prediction unit configured to predict information corresponding to a future image plane position of the object based on the estimated information corresponding to the image plane position of the object (S611, [0096, 0080]); and a control unit configured to control driving of a focus lens based on the predicted information corresponding to the future image plane position of the object (S613, [0096, 0082]), wherein the estimation unit includes a first estimation unit configured to estimate first information as the information corresponding to the image plane position of the object (S604, [0091, 0076]), and the prediction unit selects any of the first information (S611) and a second information (S610) in accordance with information corresponding to a motion of the object (S609) and uses the resultant for prediction of the information corresponding to the future image plane position of the object (S610 or S611 depending on S609, [0095, 0096]).
Sugitani does not specifically disclose that the estimation unit includes a second estimation unit configured to estimate second information as the information corresponding to the image plane position of the object.
Tanaka teaches a target information measuring apparatus, wherein the estimation unit includes a first estimation unit configured to estimate first information as the information corresponding to the image plane position of the object (Kalman filter calculated at step S210, [0119]) and a second estimation unit configured to estimate second information as the information corresponding to the image plane position of the object (Kalman filter calculated at step S220, [0119]), and the prediction unit selects any of the first information and the second information in accordance with information corresponding to a motion of the object (relative to velocity of the target, [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Tanaka’s with the apparatus taught by Sugitani for the purpose of determining the distance of target from device with high accuracy (Tanaka: [0013]).

Regarding claim 6:
	Sugitani and Tanaka disclose and teach of the apparatus according to Claim 1, wherein together Sugitani and Tanaka further disclose that in a case where the information corresponding to the motion of the object is an image plane shifting speed (Sugitani: FIG. 4, S609), when the image plane shifting speed is equal to or greater than a first speed (Sugitani: FIG. 4, S609YES), the prediction unit predicts the information corresponding to the future image plane position of the object based on the first estimation unit (Sugitani: FIG. 4, S611; Tanaka: as explained above, discloses one estimation with larger gain and one estimation with smaller gain, relative to velocity of the target, [0119]).

Regarding claim 8:
	Sugitani and Tanaka disclose and teach of the apparatus according to Claim 1, wherein together Sugitani and Tanaka further disclose that in a case where the information corresponding to the motion of the object is an image pickup distance (Sugitani: FIG. 4, S608), when the image pickup distance is equal to or greater than a first distance (Sugitani: FIG. 4, S608YES [Wingdings font/0xE0] S609YES), the prediction unit predicts the information corresponding to the future image plane position of the object based on the first estimation unit (Sugitani: FIG. 4, S611; Tanaka: as explained above, discloses one estimation with larger gain and one estimation with smaller gain, relative to velocity of the target, [0119]).

Regarding claim 10:
	Sugitani and Tanaka disclose and teach of the apparatus according to Claim 1, wherein Sugitani further discloses that the estimation unit estimates an image plane shifting speed based on the sequential identification method using the focus detection result ([0053, 0054, 0076, 0080, 0092, 0095]), and the prediction unit predicts the information corresponding to the future image plane position of the object based on the information corresponding to the image plane position of the object and estimated by the estimation unit (FIG. 4, S611, [0096, 0080]).

Regarding claim 11:
	Claim 11 is similarly rejected as in claim 1 above.

Regarding claim 20:
Claim 20 is similarly rejected as in claim 10 above.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (U.S. Publication No.: 2019/0149741) and Tanaka et al. (DE 10 2012 211 222) as applied to claims 1, 6, 8, 10, 11, 20 above, and further in view of Xiong et al. (U.S. Publication No.: 2019/0195631).
Regarding claim 7:
	Sugitani and Tanaka disclose and teach of the apparatus according to Claim 1. 
	Sugitani and Tanaka do not specifically disclose that where the information corresponding to the motion of the object is a shifting acceleration speed of the image plane position.
	Xiong teaches a positioning method, wherein the information corresponding to the motion of the object is a shifting acceleration speed of the image plane position (“…position information, linear velocity information, linear acceleration information, angular velocity information, declination angle information…”, [0018]).
	Since Sugitani already discloses comparing information corresponding to the motion of the object (e.g., image plane moving speed) to a threshold (e.g., FIG. 4, S609) and the prediction unit predicting the information corresponding to the future image plane position of the object based on the first estimation unit (e.g., FIG. 4, S611), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Xiong’s with the apparatus taught by Sugitani and Tanaka for the purpose of eliminating the error between the predicted position information and the actual position information (Xiong: [0004]).
 
Regarding claim 9:
	Sugitani and Tanaka disclose and teach of the apparatus according to Claim 1.
Sugitani and Tanaka do not specifically disclose that where the information corresponding to the motion of the object is an angular speed.
	Xiong teaches a positioning method, wherein in a case where the information corresponding to the motion of the object is an angular speed (“…position information, linear velocity information, linear acceleration information, angular velocity information, declination angle information…”, [0018]).
Since Sugitani already discloses comparing information corresponding to the motion of the object (e.g., image plane moving speed) to a threshold (e.g., FIG. 4, S609) and the prediction unit predicting the information corresponding to the future image plane position of the object based on the first estimation unit (e.g., FIG. 4, S611), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Xiong’s with the apparatus taught by Sugitani and Tanaka for the purpose of eliminating the error between the predicted position information and the actual position information (Xiong: [0004]).

Allowable Subject Matter
Claims 2-5 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852